Citation Nr: 1130890	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  04-28 476	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a disorder due to tuberculosis exposure.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



REMAND

The Veteran served on active duty from May 1978 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. 

The Veteran previously testified at a Travel Board hearing in September 2005.  The Veterans Law Judge that conducted that hearing has since left the Board.  Pertinent regulations provide that a Veterans Law Judge that conducts a hearing in a case must participate in the decision, unless they are unavailable.  See 38 C.F.R. § 20.707 (2010).

The Veteran was notified that the Veterans Law Judge that conducted his previous hearing was no longer with the Board in June 2011.  He was given the opportunity to have a new hearing.  The Veteran responded that he desired a new Travel Board hearing in July 2011.

Accordingly, the case is REMANDED for the following action: 

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge in accordance with standard practices for those on the hearing waiting list.  He should be given an opportunity to prepare for the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

